 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 1 of 52 PageID #:1127



                                                                             Page 1

 1                 IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
 2                       Case No.: 1:18-cv-07378
 3          -------------------------
            BIC CORPORATION and       :
 4          BIC USA, INC.,
                                      :     Videotaped
 5                      Plaintiffs,          Deposition of:
                                      :
 6            vs.                          GURPREET TANEJA
                                      :
 7          CHICAGO IMPORT INC.,
            DIAMOND WHOLESALE GROUP, :
 8          INC., CHOICE TRADING
            INTERNATIONAL, LLC,       :
 9          INTERNATIONAL GENERAL
            TRADING CORP., IGT CORP.,:
10          CHOICE TRADING, LLC,
            TRANSWORLD INTERNATIONAL :
11          TRADING CORP., GURJEET
            SINGH TANEJA (a/k/a       :
12          GURJEET SINGH, a/k/a
            GARY TANEJA), GURPREET    :
13          TANEJA (a/k/a GURU
            TANEJA), RAVI KOMMI,      :
14          JOHN DOE COMPANIES 1-10,
            and JOHN or JANE DOES     :
15          1-10,
                        Defendants.   :
16          -------------------------
17                TRANSCRIPT of testimony as taken by and
18          before PATRICIA A. SANDS, a Shorthand Reporter
19          and Notary Public of the States of New York and
20          New Jersey, at the offices of WILSON ELSER, 150
21          East 42nd Street, New York, New York, on
22          Tuesday, April 9, 2019, commencing at 10:14 in
23          the forenoon.
24
            Job No. NJ 3279441
25

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 2 of 52 PageID #:1128



                                                                           Page 31

 1                  A      Yes.
 2                  Q      What companies do you currently have
 3          ownership interests in?
 4                  A      Choice Trading LLC and CTIL, LLC.
 5                  Q      Where is Choice Trading LLC
 6          established?
 7                  A      7000 Kennedy Boulevard East, Suite
 8          M11B, Guttenberg, New Jersey.
 9                  Q      Is that its current address?
10                  A      Yes.
11                  Q      Is Choice Trading LLC a New Jersey
12          LLC?
13                  A      Yes.
14                  Q      When was it formed?
15                  A      2010, I think.
16                  Q      And it's a limited liability company?
17                  A      Yes.
18                  Q      Is it a single member LLC, or is
19          anybody else a member?
20                  A      It's a partner, partnership.
21                  Q      And who are the other members of
22          Choice Trading LLC?
23                  A      My wife has a minority stake.
24                  Q      Is there any other members of Choice
25          Trading LLC?

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 3 of 52 PageID #:1129



                                                                           Page 50

 1                  Q      Does it have any employees besides
 2          yourself?
 3                  A      Yes.
 4                  Q      Who is an employee of Choice Trading
 5          besides you?
 6                  A      I have an office assistant, her name
 7          is Saranya.
 8                  Q      How do spell that?
 9                  A      S-A-R-A-N-Y-A.
10                  Q      What's her last name?
11                  A      I don't remember.
12                  Q      Do you do the payroll?
13                  A      Yes.
14                         MR. BIALEK:         Let the record reflect
15                  that Kieran Doyle has joined us.
16                         Kieran, I don't know if you want to
17                  make your appearance on the record.
18                         MR. DOYLE:         Yes, Kieran Doyle,
19                  appearing for Transworld and related
20                  defendants.
21                  Q      Does Saranya work full time?
22                  A      Part time.
23                  Q      How many hours a week?
24                  A      About 20 hours I would say.
25                  Q      Is she on the books?              Is she on the

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 4 of 52 PageID #:1130



                                                                           Page 51

 1          books?
 2                  A      She's a 1099.
 3                  Q      Does she do any other work for
 4          anybody else?
 5                  A      I don't know.
 6                  Q      What does she do for you?                 Well,
 7          withdrawn.         What does she do for Choice Trading
 8          LLC?
 9                  A      She's a data entry assistant.
10                  Q      Anything else?
11                  A      Accounts payable.
12                  Q      Anything else?
13                  A      That's about it.
14                  Q      Do you direct her work?
15                  A      Yes.
16                  Q      Do you tell her when to come in?
17                  A      Yes.
18                  Q      Do you give her a computer to work
19          on?
20                  A      Yes.
21                  Q      Does she bring any other tools of the
22          trade to do her work for you?
23                  A      Her cellphone.
24                  Q      Does she communicate with your
25          customers -- withdrawn.

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 5 of 52 PageID #:1131



                                                                           Page 52

 1                  Does she communicate with Choice Trading
 2          LLC's customers?
 3                  A      Sometimes.
 4                  Q      And what does she communicate with
 5          them about?
 6                  A      Accounts receivable.
 7                  Q      Does she ever participate in sales to
 8          customers?
 9                  A      No.
10                  Q      Does she ever communicate with
11          suppliers to Choice Trading?
12                  A      Accounts payable, yes.
13                  Q      Does she ever participate in buys
14          from customers, from suppliers?
15                  A      No.
16                  Q      When she communicates with your
17          suppliers -- withdrawn.
18                  When she communicates with the suppliers
19          of Choice Trading LLC, does she do so at your
20          direction?
21                  A      Yes.
22                  Q      When she communicates with the
23          customers of Choice Trading LLC, does she do so
24          at your direction?
25                  A      Yes.

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 6 of 52 PageID #:1132



                                                                           Page 53

 1                  Q      Does she ever communicate with Choice
 2          Trading LLC's customers without your direction?
 3                  A      Not that I know of.
 4                  Q      Does she ever communicate with Choice
 5          Tradings LLC's suppliers without your
 6          direction?
 7                  A      Not that I know of.
 8                  Q      Other than Saranya, does Choice
 9          Trading have any other employees or independent
10          contractors?
11                  A      No.
12                  Q      In the last four years, has Choice
13          Trading LLC had any other employees or
14          independent contractors?
15                  A      No.
16                  Q      Is Ravi Kommi employed by Choice
17          Trading LLC?
18                  A      No.
19                  Q      Is Ravi Kommi an independent
20          contractor for Choice Trading LLC?
21                  A      No.
22                  Q      Has Ravi Kommi been -- withdrawn.
23                  Has Ravi Kommi done any work for Choice
24          Trading LLC in the last four years?
25                  A      Yes.

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 7 of 52 PageID #:1133



                                                                           Page 54

 1                  Q      What kind of work has Ravi Kommi done
 2          for Choice Trading LLC in the last four years?
 3                  A      He helps me with the bank
 4          reconciliations, account finalizations from
 5          time to time.
 6                  Q      What do you mean "account
 7          finalizations"?
 8                  A      For taxation purpose.
 9                  Q      What do you mean by that?
10                  A      So when we prepare our taxes for the
11          year, he comes and helps me with the
12          finalization of accounts.
13                  Q      Does he do anything else for Choice
14          Trading LLC?
15                  A      No.
16                  Q      Has he done anything else for Choice
17          Trading LLC in the last three years, four
18          years?
19                  A      No.
20                  Q      Is Mr. Kommi -- withdrawn.
21                  Has Mr. Kommi been compensated for the
22          work he has done for Choice Trading LLC in the
23          last four years?
24                  A      No.
25                  Q      Does Mr. Kommi get anything of value

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 8 of 52 PageID #:1134



                                                                           Page 72

 1                  Q      Where did you look for records?
 2                  A      On QuickBooks.
 3                  Q      Anywhere else?
 4                  A      Through my emails.
 5                  Q      Anywhere else?
 6                  A      That's it.
 7                  Q      Did you look on the desktops?
 8                  A      The email on my desktop.                And --
 9          yeah, of course, my desktop.
10                  Q      Did you look on Saranya's desktop?
11                  A      No.
12                  Q      Have you turned all -- withdrawn.
13                  Have you turned over all Choice Trading
14          LLC's records that were requested in this case?
15                         MR. NIRO:        Objection.
16                         THE WITNESS:          To the best of my
17                  knowledge.
18                  Q      Have you destroyed or discarded any
19          records?
20                  A      No.
21                  Q      Previously you said that you also own
22          a company called CTIL LLC --
23                  A      Yes.
24                  Q      -- correct?         What kind of limited
25          liability company is that -- where is that

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 9 of 52 PageID #:1135



                                                                           Page 73

 1          based?
 2                  A      New Jersey.
 3                  Q      When was that formed?
 4                  A      A few months back.             I wouldn't
 5          remember the exact date.
 6                  Q      Is it a single member LLC?
 7                  A      I can't remember.
 8                  Q      Who did the establishment of that
 9          LLC?
10                  A      I did it, but I can't remember what I
11          picked, was it a single member or a
12          partnership.
13                  Q      Are there any -- withdrawn.
14                  Are you the majority owner of CTIL LLC?
15                  A      Yes.
16                  Q      What is the business of CTIL LLC?
17                  A      Wholesale distribution, general
18          merchandise.
19                  Q      Is there a difference in products
20          that Choice Trading sells and CTIL sells?
21                  A      Some different, some same.
22                  Q      What was the reason that you
23          established CTIL LLC?
24                  A      I have some business where we do
25          business overseas, as in buy from one country

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 10 of 52 PageID #:1136



                                                                           Page 74

 1           to another.         So it's just to differentiate one
 2           transaction from another, where some
 3           transactions are done in CTIL and some in
 4           Choice Trading.
 5                  Q      So is CTIL the company that does the
 6           overseas business?
 7                  A      Some of it.
 8                  Q      Does Choice Trading do overseas
 9           business?
10                  A      Yes.
11                  Q      So what's the differentiation between
12           the business Choice Trading does and CTIL does?
13                  A      There is not much difference.
14                  Q      So is there another reason CTIL was
15           formed?
16                  A      No.
17                  Q      Is CTIL the successor-in-interest to
18           any other company?
19                         MR. NIRO:        Objection.
20                         Calls for a legal conclusion.
21                         THE WITNESS:          Can you repeat that
22                  question, please.
23                  Q      Is CTIL the successor to any other
24           company?
25                         MR. NIRO:        Same objection.

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 11 of 52 PageID #:1137



                                                                           Page 75

 1                         THE WITNESS:          What do you mean by
 2                  successor to any other company?
 3                  Q      Was there a prior company that CTIL
 4           is replacing?
 5                  A      No.
 6                  Q      Does CTIL stand for anything?
 7                  A      No.
 8                  Q      How did you come up with the name?
 9                  A      It was just an abbreviation for
10           Choice Trading in other words.
11                  Q      What other words?
12                  A      When I did an abbreviation of Choice
13           Trading, that was the abbreviation available.
14           So that's what I picked.
15                  Q      So how did you go about determining
16           what abbreviations were available for Choice
17           Trading?
18                  A      They suggest abbreviations available.
19                  Q      Who suggested?
20                  A      The website when you register.
21                  Q      How did they suggest it?
22                  A      It come up on the screen.
23                  Q      Do you have a printout of that?
24                  A      No.
25                  Q      And CTIL was the first -- was CTIL

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 12 of 52 PageID #:1138



                                                                           Page 76

 1           the first abbreviation that was suggested?
 2                   A     I wouldn't remember.
 3                   Q     Were there any other abbreviations
 4           that were suggested?
 5                   A     I wouldn't remember.
 6                   Q     Does the "I" stand for international?
 7                   A     No.
 8                   Q     Well, what abbreviation -- withdrawn.
 9                   Were there any single letters that were
10           available when this website offered you these
11           abbreviations for Choice Trading?
12                   A     I wouldn't remember.
13                   Q     And this was just about a month or
14           two ago?
15                   A     A few months.
16                   Q     A few months.           December?
17                   A     I wouldn't remember.
18                   Q     Was it before the end of the year?
19                   A     I wouldn't remember.
20                   Q     Do you have records that will show
21           when this was created?
22                   A     Yeah, I have the certificate of
23           incorporation.
24                   Q     Do you know whether you published the
25           name?

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 13 of 52 PageID #:1139



                                                                           Page 77

 1                  A      Can you --
 2                  Q      Did you have to go through a
 3           publication process --
 4                  A      No.
 5                  Q      -- in New Jersey to establish the
 6           limited liability company?
 7                  A      No.
 8                  Q      Is there an LLC agreement that has
 9           been completed for CTIL?
10                  A      No.
11                  Q      Did you do this yourself, or did you
12           have another professional assist you?
13                  A      No, I did it myself.
14                  Q      Are you familiar with a company
15           Choice Trading International LLC?
16                  A      Yes.
17                  Q      Was CTIL formed before CT, ah, Choice
18           Trading International LLC was dissolved?
19                  A      I wouldn't remember.
20                  Q      You wouldn't remember or you don't
21           remember?
22                  A      I don't remember.
23                  Q      Did the formation of CTIL LLC have
24           anything to do with the dissolution of Choice
25           Trading International LLC?

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 14 of 52 PageID #:1140



                                                                           Page 78

 1                  A      No.
 2                  Q      Is the business of CTIL LLC any
 3           different than the business of Choice Trading
 4           International LLC?
 5                         MR. NIRO:        Object to the form.
 6                         THE WITNESS:          No.
 7                  Q      Are the customers for CTIL LLC the
 8           same customers that Choice Trading
 9           International LLC had?
10                  A      Some of them, yes.
11                  Q      Are the suppliers for CTIL LLC the
12           same suppliers that Choice Trading
13           International LLC had?
14                  A      Yes.
15                  Q      Does CTIL have a place of business?
16                  A      Yes.
17                  Q      Where is that located?
18                  A      7000 Kennedy Boulevard East, Suite
19           M11B, Guttenberg, New Jersey.
20                  Q      And that's been there the entire time
21           of its existence?
22                  A      Yes.
23                  Q      Does CTIL LLC have any employees?
24                  A      No.
25                  Q      Has it ever had any employees?

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 15 of 52 PageID #:1141



                                                                           Page 79

 1                   A     No.
 2                   Q     Who does the procuring or buying for
 3           CTIL?
 4                   A     I do it.
 5                   Q     Does anyone else do it?
 6                   A     No.
 7                   Q     Who does the sales for CTIL?
 8                   A     I do it.
 9                   Q     Does anyone else do it?
10                   A     No.
11                   Q     Does CTIL have any computer
12           equipment?
13                   A     Yes.
14                   Q     What equipment does CTIL have?
15                   A     The same as Choice Trading.
16                   Q     So CTIL uses Choice Trading's
17           equipment?
18                   A     Yes.
19                   Q     Has it ever used any other equipment?
20                   A     No.
21                   Q     Does CTIL have its own email account?
22                   A     No.
23                   Q     Has it ever had its own email
24           account?
25                   A     No.

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 16 of 52 PageID #:1142



                                                                           Page 83

 1                  A      Uhm --
 2                  Q      Choice Trading International LLC, did
 3           it have other debts -- withdrawn.
 4                  In December 2018, prior to its
 5           dissolution, did Choice Trading International
 6           LLC have any debts?
 7                  A      It probably did, I'm not sure.
 8                  Q      In December of 2018, prior to its
 9           dissolution, did Choice Trading International
10           LLC have any assets?
11                  A      No.
12                  Q      Well, how large was this receivable
13           for this customer?
14                  A      It was about $240,000.
15                  Q      Did you -- withdrawn.
16                  Did Choice Trading International LLC file
17           a claim in bankruptcy?
18                  A      Yes.
19                  Q      What was the customer that went
20           bankrupt?
21                  A      National Wholesale.
22                  Q      National Wholesale Liquidators?
23                  A      Yes.      I think they changed their name
24           to -- it was National Wholesale Holdings, if
25           I'm not mistaken.

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 17 of 52 PageID #:1143



                                                                           Page 84

 1                   Q     Holdings?
 2                   A     Yes.
 3                   Q     And National Wholesale Holdings owned
 4           -- owed Choice Trading International LLC
 5           $240,000?
 6                   A     Yes.
 7                   Q     When did Choice Trading International
 8           file a claim in bankruptcy for that money?
 9                   A     When we got the notices in the mail
10           to file the claim.            I can't remember the exact
11           date.
12                   Q     When did you learn of National
13           Wholesale Holdings bankruptcy?
14                   A     It was probably October or November
15           of 2018.
16                   Q     This $240,000 debt, what was that
17           related to?
18                   A     A sale made to National Wholesale.
19                   Q     What was sold?
20                   A     Ah, detergents.
21                   Q     Had you -- withdrawn.
22                   Had Choice Trading International LLC
23           fronted the money to buy the detergent?
24                   A     Yes.
25                   Q     And National Wholesale Holdings was

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 18 of 52 PageID #:1144



                                                                           Page 85

 1           to pay you for the detergent after it was
 2           delivered?
 3                  A      Yes.
 4                  Q      Do you recall the terms of the sale?
 5                  A      It was net 45 or net 60.
 6                  Q      So prior to this transaction, Choice
 7           Trading International LLC had at least $240,000
 8           in assets to make that acquisition?
 9                  A      I'm not sure.
10                  Q      Did Choice Trading -- withdrawn.
11                  Who did Choice Trading buy those
12           detergents from?
13                         MR. NIRO:        Objection, relevance.
14                         MR. BIALEK:         Sorry, withdrawn.
15                  Q      Who did Choice Trading International
16           LLC purchase the detergent from?
17                         MR. NIRO:        Objection, relevance.
18                         THE WITNESS:          From a vendor overseas.
19                  Q      Do you know which vendor?
20                         MR. NIRO:        Same objection.
21                         THE WITNESS:          It's a company called
22                  Singvina.
23                  Q      How do you spell that?
24                  A      S I-N-G-V-I-N-A.
25                  Q      Did you pay a certain amount of money

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 19 of 52 PageID #:1145



                                                                           Page 86

 1           to Singvina for the detergents?
 2                  A      Yes.
 3                  Q      And it was less than $240,000;
 4           correct?
 5                  A      Yes.
 6                  Q      Who filed the claim in the bankruptcy
 7           for Choice Trading International LLC?
 8                  A      I think I did.
 9                  Q      Has that claim been adjudicated?
10                  A      I'm not sure what's going on with
11           that case.        I think it's still pending, or they
12           filed an insolvency after that.                   I'm not sure.
13                  Q      So the National Wholesale Holdings
14           case is still going on?
15                  A      I don't know the current status on
16           that case.
17                  Q      Well, for -- withdrawn.
18                  But you have a $240,000 claim in the
19           bankruptcy proceeding; correct?
20                  A      Yes.
21                  Q      Who owns that?
22                  A      Who owns the claim?
23                  Q      Who owns the claim?
24                  A      I do.
25                  Q      How did you get the ownership of that

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 20 of 52 PageID #:1146



                                                                           Page 87

 1           claim?
 2                  A      By filing the claim.
 3                  Q      Did you file in the name of Choice
 4           Trading International LLC, or in the name of --
 5                  A      Choice Trading International LLC.
 6                  Q      Okay.      So Choice Trading
 7           International LLC was dissolved in December
 8           2018; correct?
 9                  A      Right.
10                  Q      Did you make any representations to
11           the State of New Jersey what was going to
12           happen with the assets of Choice Trading
13           International LLC, pursuant to the dissolution?
14                  A      No.
15                  Q      What happened to the assets of Choice
16           Trading International LLC when the company was
17           dissolved?
18                  A      There were no assets, other than the
19           claim.
20                  Q      Well, it's a $240,000 claim, so where
21           did that claim go?
22                  A      It's still outstanding, the claim.
23                  Q      And has that claim -- has the
24           ownership of that claim been transferred to
25           you, Gurpreet Taneja, now that Choice Trading

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 21 of 52 PageID #:1147



                                                                           Page 88

 1           International LLC is dissolved?
 2                  A      No, it's not.           We haven't done the
 3           paperwork on that.
 4                  Q      So who owns that claim?
 5                         MR. NIRO:        Objection.
 6                         Calls for a legal conclusion, asked
 7                  and answered.
 8                         THE WITNESS:          I probably have to get
 9                  some legal advice on how that claim is
10                  settled.
11                  Q      Prior to the dissolution --
12           withdrawn.
13                  When was Choice Trading International LLC
14           first formed?
15                  A      I can't remember.
16                  Q      Was it formed more than five years
17           ago?
18                  A      Maybe.
19                  Q      Did Choice Trading International LLC
20           have any employees?
21                  A      No.
22                  Q      Ever?
23                  A      No.
24                  Q      Did Choice Trading International LLC
25           ever have any independent contractors working

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 22 of 52 PageID #:1148



                                                                           Page 89

 1           for it?
 2                  A      No.
 3                  Q      Who did the purchases for Choice
 4           Trading International LLC?
 5                  A      I did.
 6                  Q      Who did the sales for Choice Trading
 7           International LLC?
 8                  A      I did.
 9                  Q      Who did the office -- withdrawn.
10                  Who did the offers for sale for Choice
11           Trading International LLC?
12                  A      I did.
13                  Q      Did anyone else do any purchases for
14           Choice Trading International LLC?
15                  A      No.
16                  Q      Did anyone else do any sales for
17           Choice Trading International LLC?
18                  A      No.
19                  Q      Did anyone else do any offers for
20           sale of products for Choice Trading LLC?
21                  A      No.
22                  Q      What other debts did Choice Trading
23           International LLC have when it was dissolved?
24                         MR. NIRO:        Objection, form.
25                         THE WITNESS:          I won't remember off

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 23 of 52 PageID #:1149



                                                                           Page 90

 1                  the top of my head.
 2                  Q      But you recall that it had some
 3           debts; correct?
 4                  A      Probably.
 5                  Q      Do you know who it owed money to?
 6                  A      I can't remember.
 7                  Q      Are there records that would show who
 8           choice Trading International owed money to at
 9           the time of its dissolution?
10                  A      Probably.
11                  Q      What records would those be?
12                  A      QuickBooks.
13                  Q      And what would the QuickBooks records
14           -- withdrawn.
15                  What would you need to look at in
16           QuickBooks to determine who Choice Trading
17           International LLC owed money to?
18                  A      You have to look at the accounts
19           payable, and if there were any loans.
20                  Q      Who would Choice Trading
21           International LLC have made loans to?
22                  A      Say that again, please.
23                  Q      Who would Choice Trading
24           International LLC have made loans to?
25                  A      Not made, had procured loans from.

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 24 of 52 PageID #:1150



                                                                           Page 91

 1                  Q      Did Choice Trading borrow money for
 2           its business -- withdrawn.
 3                  Did Choice Trading International LLC
 4           borrow money for its operation of its business?
 5                  A      Yes.
 6                  Q      Who did it borrow money from?
 7                  A      From Choice Trading LLC.
 8                  Q      Was Choice Trading LLC a creditor of
 9           Choice Trading International LLC?
10                  A      As I said, I wouldn't remember.                    It
11           probably was.
12                  Q      When Choice Trading International LLC
13           was dissolved, did you or Choice Trading
14           International indicate that there were
15           outstanding debts owed?
16                  A      I won't remember, as I said.                   But I
17           would have to look into the books for that.
18                  Q      Do you own any property?
19                         MR. NIRO:        Objection, form.            "You."
20                  Q      Does Choice Trading International own
21           any property?
22                  A      No.
23                  Q      Does Choice Trading LLC own any
24           property?
25                  A      No.

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 25 of 52 PageID #:1151



                                                                           Page 96

 1                  A      Yes.
 2                  Q      And was that an invoice issued by
 3           Choice Trading LLC or Choice Trading
 4           International LLC?
 5                  A      Choice Trading International LLC.
 6                  Q      In connection with the sale of a
 7           product, has Choice Trading LLC ever issued an
 8           invoice describing the product as something
 9           different from the product actually being sold?
10                         MR. NIRO:        Objection.
11                         THE WITNESS:          No.
12                  Q      In connection with the sale of
13           product, has Choice Trading International LLC
14           ever issued an invoice describing the product
15           as something different from the product
16           actually being sold, other than this one sale
17           to Chicago Import?
18                  A      This is Choice Trading International?
19                  Q      Correct.
20                  A      No.
21                  Q      Do you know what Fusion is?
22                  A      Yeah.
23                  Q      What kind of product is Fusion?
24                  A      It's a shaving blade.               And a shaving
25           razor.

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 26 of 52 PageID #:1152



                                                                          Page 104

 1           prepare invoices for Choice Trading LLC for BIC
 2           lighters?
 3                  A      Not that I can remember.
 4                  Q      Over the last three years, have you
 5           directed anyone else besides yourself to
 6           prepare invoices for Choice Trading
 7           International LLC for BIC lighters?
 8                  A      Not that I can remember.
 9                  Q      So to the extent that there would be
10           an invoice prepared for Choice Trading
11           International LLC for a BIC lighter, you would
12           have been the one that would have done the
13           preparation; correct?
14                  A      To the best of my knowledge, yes.
15                         MR. NIRO:        We've been going almost
16                  two hours.        It may be time for a break.
17                         MR. BIALEK:         Absolutely.         Listen, as
18                  I said before, it's not a marathon.                      Any
19                  time you want a break, I'm fine with it.
20                  This is fine.
21                         THE VIDEO OPERATOR:              The time is
22                  12:18 p.m., and this marks the end of
23                  media unit number one.
24                                      (Recess.)
25                         THE VIDEO OPERATOR:              The time is

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 27 of 52 PageID #:1153



                                                                          Page 109

 1                  Q      In the last four years did anyone
 2           make any offers for sale of BIC product on
 3           behalf of Choice Trading?
 4                  A      Can you repeat that question, please.
 5              (The pending question was read back by the
 6                                      reporter.)
 7                  A      May have.        Gary Taneja may have
 8           offered when he was part of Choice Trading.
 9                  Q      Do you have any recollection?
10                  A      No.
11                  Q      In the last four years did anyone
12           make any offers for sale of BIC product on
13           behalf of Choice Trading International LLC?
14                  A      Other than me?
15                  Q      Other than you.
16                  A      No.
17                  Q      And you did; correct?
18                  A      Yes.
19                  Q      In the last four years did Choice
20           Trading advertise BIC products?
21                         MR. NIRO:        Object to the form, vague.
22                         THE WITNESS:          Not that I know of.
23                  Q      In the last four years did Choice
24           Trading International LLC advertise BIC
25           products?

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 28 of 52 PageID #:1154



                                                                          Page 110

 1                         MR. NIRO:        The same objection.
 2                         THE WITNESS:          Not that I know of.
 3                  Q      Talk to me about how you go about the
 4           sales process.          Do you -- withdrawn.
 5                  How does Choice Trading let its customers
 6           know that it has product available for
 7           purchase?
 8                  A      Email, WhatsApp messages, text
 9           messages.
10                  Q      Anything else?
11                  A      No.
12                  Q      And this is only --
13                  A      Phone calls.
14                  Q      Anything else?
15                  A      No.
16                  Q      And on behalf Choice Trading this is
17           only done by you?
18                  A      Now, yes.
19                  Q      In the last three years on behalf
20           Choice Trading, has this only been done by you?
21                  A      Yes.
22                  Q      Prior to that Gary would also contact
23           people by email, or other means, to notify them
24           of products available for purchase?
25                  A      Yes.

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 29 of 52 PageID #:1155



                                                                          Page 111

 1                  Q      On behalf of Choice Trading
 2           International LLC, how would you go about
 3           informing Choice Trading International LLC's
 4           customers that there was product available for
 5           purchase?
 6                  A      By phone call, by email, WhatsApp
 7           message.
 8                  Q      Anything else?
 9                  A      That's it.
10                  Q      Text message?
11                  A      Not so much, no.            WhatsApp mainly,
12           WhatsApp, email and phone calls.
13                  Q      What about LinkedIn?
14                  A      No.
15                         MS. SCHMIDT:          I'm having a little
16                  trouble hearing Mr. Taneja.
17                         MR. BIALEK:         We'll see if that helps,
18                  Gretchen.        I moved you a little bit closer
19                  to him.
20                         MS. SCHMIDT:          Thank you, I appreciate
21                  it.
22                  Q      Are you familiar with the following
23           phone number, 201 758-1111?
24                  A      Yes.
25                  Q      What phone number is that?

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 30 of 52 PageID #:1156



                                                                          Page 112

 1                   A     That's the office number for Choice
 2           Trading LLC.
 3                   Q     Did Choice Trading International LLC
 4           have a different phone number?
 5                   A     No.
 6                   Q     Did it use that phone number as well?
 7                   A     Yes.
 8                   Q     Does CTIL LLC have a different phone
 9           number?
10                   A     No.
11                   Q     Does it use that phone number as
12           well?
13                   A     Yes.
14                   Q     Are there any other businesses run
15           out of the 7000 Kennedy Boulevard East location
16           where your office is located?
17                         MR. NIRO:        Object to the form.
18                         He knows what you mean.
19                   Q     Do you know what I mean?                I can
20           actually narrow it down, if you give me a
21           second.
22                   A     Yeah.
23                   Q     Are there any other businesses that
24           are operated from 7000 JF Kennedy Boulevard
25           East, Suite M11B in Guttenberg, New Jersey?

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 31 of 52 PageID #:1157



                                                                          Page 120

 1                  Q      Does Choice Trading LLC have any
 2           social media accounts?
 3                  A      No.
 4                  Q      No Facebook account?
 5                  A      No.
 6                  Q      No Instagram?
 7                  A      No.
 8                  Q      No LinkedIn?
 9                  A      No.
10                  Q      Does -- did Choice Trading
11           International LLC have any social media
12           accounts?
13                  A      No.
14                  Q      Does CTIL LLC have any social media
15           accounts?
16                  A      No.
17                  Q      You said that you use WhatsApp for
18           business?
19                  A      Yes.
20                  Q      Is that connected to your 917
21           667-6662 phone?
22                  A      Yes.
23                  Q      Do you have any folders set up in
24           WhatsApp to segregate out the business you do
25           for Choice Trading LLC and the business that

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 32 of 52 PageID #:1158



                                                                          Page 121

 1           you do for Choice Trading -- sorry, the
 2           business that you do for CTIL LLC and the
 3           business that you did for Choice Trading
 4           International LLC?
 5                  A      In what?
 6                  Q      In WhatsApp.
 7                  A      No.
 8                  Q      So it's all in one account?
 9                  A      Yeah.
10                  Q      You said you use text messages for
11           your work for Choice Trading LLC; correct?
12                  A      Yeah.
13                  Q      And is that on your 917 667-6662
14           account?
15                  A      Yes.
16                  Q      Other than Choice Trading LLC and
17           CTIL LLC, are you employed by anybody else?
18                         MR. NIRO:        Objection.
19                         Asked and answered.
20                         THE WITNESS:          No.
21                  Q      Other than Choice Trading LLC and
22           CTIL LLC, are you an officer of any other
23           company?
24                  A      No.
25                  Q      Are you a director of any other

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 33 of 52 PageID #:1159



                                                                          Page 122

 1           company?
 2                   A     No.
 3                   Q     Are you an investor in any other
 4           company?
 5                   A     No.
 6                   Q     Are you a silent partner in any other
 7           company?
 8                   A     No.
 9                   Q     Have you ever had any ownership
10           interest in IGT Worldwide?
11                   A     IGT Worldwide?
12                   Q     Correct.
13                   A     No.
14                   Q     Have you ever had any ownership
15           interest in International General Trading
16           Corp.?
17                   A     I think the company was incorporated
18           by me.      I'm not sure if I had any interest
19           prior to our -- prior to my separation with
20           Gary.
21                   Q     And you no longer have any interest
22           or any role, duties or obligations with respect
23           to International General Trading?
24                   A     No.
25                   Q     And do you have any current role,

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 34 of 52 PageID #:1160



                                                                          Page 123

 1           duty or obligation with respect to Transworld
 2           International Trading?
 3                  A      No.
 4                  Q      Have you ever been involved in
 5           Dr. Organics?
 6                  A      No.
 7                  Q      Does Choice Trading LLC use a
 8           warehouse?
 9                  A      Yes.
10                  Q      What warehouse does Choice Trading
11           LLC use?
12                  A      It's a public warehouse based out of
13           Passaic, New Jersey.
14                  Q      Is that USA Warehouse?
15                  A      Yes.
16                  Q      How long have you used it?
17                  A      Five years or more.
18                  Q      Have you been to that warehouse?
19                  A      Yes.
20                  Q      Do you have a space within that
21           warehouse that is designated for your business?
22                  A      No.
23                  Q      So your products can be commingled
24           with other people's?
25                  A      Yeah.

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 35 of 52 PageID #:1161



                                                                          Page 124

 1                  Q      How does it work, the warehousing
 2           arrangement with USA Warehouse?
 3                         MR. NIRO:        Object to the form, vague.
 4                         THE WITNESS:          We send them arrival,
 5                  incoming and outgoing information.                     For
 6                  incoming we send them an incoming message
 7                  to receive goods on our behalf, and we ask
 8                  them to ship goods on our behalf.
 9                  Q      And how does that message get sent to
10           USA Warehouse?
11                  A      Email.
12                  Q      And do they ever send you back any
13           messages?
14                  A      They do.
15                  Q      And how do they send you messages?
16                  A      Email.
17                  Q      Did Choice Trading International LLC
18           use a warehouse?
19                  A      Yes.
20                  Q      What warehouse did Choice Trading
21           International LLC use?
22                  A      USA Warehouse.
23                  Q      And for how long did it use that
24           warehouse?
25                  A      For a few years.

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 36 of 52 PageID #:1162



                                                                          Page 130

 1                  A      Yes.
 2                  Q      Did you have a booth?
 3                  A      No.
 4                  Q      Did someone introduce you to
 5           Mr. Punjabi?
 6                  A      I won't remember if it was an
 7           introduction or I walked up to him.
 8                  Q      How long after that first meeting did
 9           you -- withdrawn.
10                  Did you ever buy from Mr. Punjabi?
11                  A      No.
12                  Q      Did any of the companies in which you
13           were involved in ever buy from Mr. Punjabi?
14                  A      No.
15                  Q      Did you ever sell -- withdrawn.
16                  Did you or any of the companies in which
17           you were involved ever sell product to
18           Mr. Punjabi?
19                  A      Yes.
20                  Q      And were those sales only to
21           Mr. Punjabi at Chicago Import, or did you also
22           sell to him in another capacity?
23                         MR. NIRO:        Object to the form.
24                         THE WITNESS:          Just to Chicago Import.
25                  Q      Which of your entities did business

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 37 of 52 PageID #:1163



                                                                          Page 131

 1           with Chicago Import?
 2                  A      Choice Trading International.
 3                  Q      Did Choice Trading do any business
 4           with Chicago Import?
 5                  A      Not since 2016.            If it was before
 6           that, it was done by Gary.                I -- I wouldn't
 7           remember.       I can look up the books.                There may
 8           have been.
 9                  Q      Did Gary introduce you to
10           Mr. Punjabi?
11                  A      No.
12                  Q      Do you recall if someone else
13           introduced you to him?
14                  A      No.
15                  Q      What was the first product you sold
16           to Chicago Import?
17                         MR. NIRO:        Objection, relevance.
18                         THE WITNESS:          BIC lighter.
19                  Q      How did that come about?
20                  A      The selling part?
21                  Q      Correct.
22                  A      Well, I have seen the product at his
23           booth in Las Vegas.            So when I had the product,
24           I thought of calling him for a sale.
25                  Q      When was that?

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 38 of 52 PageID #:1164



                                                                          Page 151

 1                   A     No.
 2                   Q     Have you ever been to Gary's offices?
 3                   A     No.
 4                   Q     Have you ever been to Ravi Kommi's
 5           home?
 6                   A     No.
 7                   Q     Are you familiar with the address 601
 8           Blossom Circle, Dayton, New Jersey?
 9                   A     No.
10                   Q     Have you ever used Ravi Kommi's
11           address for one of your companies?
12                   A     Not to my knowledge.
13                   Q     Other than yourself, does anyone make
14           any business decisions for Choice Trading?
15                   A     Currently?
16                   Q     Currently.
17                   A     No.
18                   Q     In the last four years -- in the last
19           three years has anyone else made business
20           decisions for Choice Trading other than
21           yourself?
22                   A     In the last three years?
23                   Q     Correct.
24                   A     No.
25                   Q     Other than yourself, has anyone made

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 39 of 52 PageID #:1165



                                                                          Page 152

 1           business decisions for Choice Trading
 2           International in the last three years?
 3                  A      No.
 4                  Q      Were you the person who solely
 5           controlled Choice Trading LLC over the last
 6           three years?
 7                  A      Yes.
 8                  Q      Were you the person who solely
 9           operated Choice Trading over the last three
10           years?
11                  A      Yes.
12                  Q      Were you the sole person who
13           controlled Choice Trading International over
14           the last three years?
15                  A      Yes.
16                  Q      Were you the sole person who operated
17           Choice Trading International over the last
18           three years?
19                  A      Yes.
20                  Q      Can you turn to page 8, on the
21           bottom.
22                  A      (Referring to document.)
23                  Q      Actually, you know what, let's go to
24           the back.       Go to the seventh page from the
25           back, please.

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 40 of 52 PageID #:1166



                                                                          Page 237

 1                  A      Choice Trading International.
 2                  Q      And how do you know that?
 3                  A      I have seen their invoice which was
 4           submitted to my attorney.
 5                         MR. BIALEK:         Well, we would request a
 6                  copy of the invoice -- well, withdrawn.
 7                         Well, no, we would request a copy of
 8                  that invoice.
 9                           (Request for production.)
10                         MR. NIRO:        Well, we will go back and
11                  look for it.         I don't recall -- oh.
12                  Q      Okay.      I presume you're looking at
13           CT0015; correct?
14                  A      Correct.
15                  Q      Is that the invoice from Quick
16           Transfer to Choice Trading?
17                  A      Yes.
18                  Q      And again, it's just Choice Trading,
19           it doesn't say Choice Trading International or
20           Choice Trading LLC; correct?
21                  A      Yeah.
22                  Q      And this is for a shipment dated
23           9/5/17; correct?
24                  A      No, it says invoice date 9/5/17.
25                  Q      Doesn't it say "Shipped"?

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 41 of 52 PageID #:1167



                                                                          Page 238

 1                  A      Shipped 9/5/17.
 2                  Q      And it was shipped to Chicago Import?
 3                  A      Correct.
 4                  Q      And it was $1450?
 5                  A      Yes.
 6                  Q      Was this paid?
 7                  A      Yes, I would think so.
 8                  Q      And this was for 400 cases of regular
 9           BIC and 100 cases of the Mini BIC; correct?
10                  A      Correct.
11                  Q      Do you see in the description of
12           articles and special markings, it says 500
13           pieces, and then there is an "X" in the "HM"
14           column?
15                  A      Where is that?
16                  Q      Over here.
17                  A      Yes.
18                  Q      What does that mean, "HM"?
19                  A      I would not know.
20                  Q      Is that hazmat?
21                  A      I would not know.
22                  Q      Hazardous materials?
23                  A      I would not know.
24                  Q      Under the description of articles and
25           special markings, it says, "CTUN 1057".

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 42 of 52 PageID #:1168



                                                                          Page 239

 1                  Do you know what that means?
 2                  A      No.
 3                  Q      And then it says, comma, "lighters".
 4                  Do you see that?
 5                  A      Yes.
 6                  Q      Does that indicate to you that these
 7           are lighters?
 8                  A      That indicates it's lighters.
 9                  Q      And do you recall this being seven
10           pallets?
11                  A      Yes.
12                  Q      And was there a hazardous materials
13           charge?
14                  A      I can't remember.
15                  Q      Do you know whether lighters need to
16           be shipped in a specific way?
17                  A      Hazmat.
18                  Q      Well, when did you first understand
19           that lighters had to be shipped in a specific
20           way?
21                  A      My freight agent must have informed
22           me that you need a hazardous carrier to
23           transport this.
24                  Q      Do you know whether the cartons have
25           to have certain markings?

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 43 of 52 PageID #:1169



                                                                          Page 240

 1                   A     No.
 2                   Q     Do you know whether the Department of
 3           Transportation has any requirements for
 4           markings of the transportation of this type of
 5           good?
 6                   A     No.
 7                   Q     Did you do any research or
 8           investigation into the requirements for
 9           shipping lighters?
10                   A     No.
11                   Q     Did you leave this up to your
12           shippers to deal with?
13                   A     Yes.
14                   Q     Do you know whose handwriting is on
15           here?
16                   A     No.
17                   Q     This is the shipping document for the
18           500 units shipped on November 8, 2017?
19                   A     Yes.
20                   Q     Or thereabout?
21                   A     Yes.
22                   Q     Do you have the shipping documents
23           for any of the other sales?
24                   A     I have provided whatever I had to my
25           attorney.

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 44 of 52 PageID #:1170



                                                                          Page 241

 1                  Q      Okay.      So let's go to the next one,
 2           CT0008.
 3                  A      Yes.
 4                  Q      Is this the document regarding the
 5           shipping for the 9/19/18 sale to Chicago
 6           Import?
 7                  A      Yes.
 8                  Q      And who did the shipping?
 9                  A      ITBF.
10                  Q      Was this a YRC shipping?
11                  A      I don't know.
12                  Q      And the shipper was Cargo Management
13           Group.     Do you see that?
14                  A      Yes.
15                  Q      Do you know who they are?
16                  A      I think they are contracted by ITBF.
17                  Q      And it was shipping to Chicago
18           Import?
19                  A      Correct.
20                  Q      And that was Eddie?
21                  A      Yes.
22                  Q      Do you know whose handwriting appears
23           on this document?
24                  A      No.
25                  Q      Do you see where it says, "330 boxes

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 45 of 52 PageID #:1171



                                                                          Page 242

 1           received"?
 2                  A      Yes.
 3                  Q      And under the description of articles
 4           on the bottom, it says "lighters"?
 5                  A      Yes.
 6                  Q      Do you have the invoice from YRC?
 7                  A      No.
 8                  Q      Did you pay for the shipping?
 9                  A      Yes.
10                  Q      Do you know why you wouldn't have the
11           invoice?
12                  A      Because I didn't pay YRC.
13                  Q      Who did you pay?
14                  A      ITBF.
15                  Q      Do we have the records of the payment
16           to ITBF?
17                  A      I have the invoice.
18                  Q      And where is that?
19                  A      That's CT --
20                  Q      Is that CT0014?
21                  A      It's -- if you go back a date, that
22           seems like it, yes.
23                  Q      And the three pieces would seem to
24           correlate to the description of articles in
25           this; correct?

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 46 of 52 PageID #:1172



                                                                          Page 243

 1                  A      The description of articles -- in the
 2           bill of lading?
 3                  Q      Correct.        Is that what this is,
 4           CT0008, is that the bill of lading?
 5                  A      Yes.      The articles, it says 330
 6           boxes.
 7                  Q      Right.       But in the top it says,
 8           "Description of Articles, Containing Cube:
 9           67.78 cubic feet".
10                  Do you see that?
11                  A      Yes.
12                  Q      And there are three of them listed?
13                  A      Yeah, one, two, three.
14                  Q      Can you now turn to page CT0009.
15                  A      (Referring to document.)
16                  Q      Can you tell us what this document
17           is?
18                  A      It's a bill of lading.
19                  Q      For what?
20                  A      For four pallets.
21                  Q      And that's for 290 pieces?
22                  A      Yes.
23                  Q      And that's the 5/17/17 sale to
24           Chicago Import?
25                  A      Yes.

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 47 of 52 PageID #:1173



                                                                          Page 244

 1                  Q      And that was the Maxis and Minis;
 2           correct?
 3                  A      Correct.
 4                  Q      Now, who did you pay for this?
 5                  A      ITBF.
 6                  Q      And is that the invoice that appears
 7           on CT0013?
 8                  A      Yes.
 9                  Q      And you see the shipper is listed as
10           Choice Trading LLC; correct?
11                  A      Correct.
12                  Q      Not Choice Trading International?
13                  A      Yes.
14                  Q      Do you know whether you ever got a
15           corrected invoice?
16                  A      No.
17                  Q      Did you ever ask for one?
18                  A      I can't remember.
19                  Q      Can you look at CT0014.
20                  A      (Referring to document.)
21                  Q      That was also shipped, according to
22           this, by Chicago Trading LLC; correct?
23                  A      Yes.
24                  Q      Was that the correct entity that
25           should have been invoiced?

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 48 of 52 PageID #:1174



                                                                          Page 257

 1                  Q      What's the date of the invoice?
 2                  A      9/19/2018.
 3                  Q      And who is selling this product?
 4                  A      Choice Trading International.
 5                  Q      And who is it being sold to?
 6                  A      Chicago Imports.
 7                  Q      And what are the terms?
 8                  A      COD wire.
 9                  Q      Who is the rep?
10                  A      GT.
11                  Q      Is that you?
12                  A      Yes.
13                  Q      Does that mean that you prepared this
14           invoice?
15                  A      Probably did.
16                  Q      And this was to ship on 9/19/18?
17                  A      Correct.
18                  Q      And how many units were to ship?
19                  A      330.
20                  Q      And what kind of product was to ship?
21                  A      As per the invoice?
22                  Q      Well, what's on here, yes.
23                  A      Gillette Fusion.
24                  Q      And under the description, what's it
25           say?

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 49 of 52 PageID #:1175



                                                                          Page 258

 1                  A      Gillette Fusion 4 into 10 by 6 is
 2           equal to 60.
 3                  Q      And there was supposed to be three
 4           pallets times 110 cases?
 5                  A      Correct.
 6                  Q      Or 330 cases.
 7                  Do you see that?
 8                  A      Yes.
 9                  Q      And the price for each was 282?
10                  A      Yes.
11                  Q      For an extended amount of 93,060?
12                  A      Correct.
13                  Q      When you prepare invoices, do you
14           have set prices in your computer or is this
15           manually done?
16                  A      Manually done.
17                  Q      So when you were preparing this
18           invoice, you would have manually entered the
19           price?
20                  A      Yes.
21                  Q      Would you have manually entered the
22           other information?
23                  A      Yes.
24                  Q      Did you sell Chicago Import 330 cases
25           of Gillette Fusion --

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 50 of 52 PageID #:1176



                                                                          Page 259

 1                  A      No.
 2                  Q      -- on September 19, 2018?
 3                  A      No.
 4                  Q      How was this -- withdrawn.
 5                  Do you see the handwriting on the
 6           document?
 7                  A      Yes.
 8                  Q      Do you know whose handwriting it is?
 9                  A      No.
10                  Q      Did you receive a check from Chicago
11           Import for this invoice?
12                  A      Yes.
13                  Q      And that was check 35775?
14                  A      Yes.
15                  Q      And it paid the $93,060?
16                  A      Yes.
17                  Q      But it didn't -- it didn't cover
18           Gillette Fusion razors; did it?
19                  A      No.
20                  Q      Do you know why this invoice was
21           issued with Gillette Fusion razors?
22                  A      Error.
23                  Q      Did Chicago Import ever notify you
24           that there was an error?
25                  A      I can't remember.

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 51 of 52 PageID #:1177



                                                                          Page 260

 1                  Q      Who picked up the error?
 2                  A      I did.
 3                  Q      When did you pick it up?
 4                  A      I can't remember.
 5                  Q      Did you find it odd that Chicago
 6           Import would pay a 93,000 invoice for product
 7           that it didn't receive?
 8                  A      We may have had a discussion about
 9           the error or I may have sent them, ah -- I
10           can't remember, but I could have sent them a
11           corrected invoice.
12                  Q      Do you know if you did send them a
13           corrected invoice?
14                  A      I can't remember.
15                  Q      Do you know -- can you please turn to
16           CT0002.
17                  A      Yes.
18                  Q      Is this the corrected invoice?
19                  A      Yes.
20                  Q      Do you know when this was sent?
21                  A      I don't know.
22                  Q      Do you know how it was sent?
23                  A      I don't know.
24                  Q      Do you know why it was sent?
25                  A      I don't even know if it was sent.

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
 Case: 1:18-cv-07378 Document #: 118-1 Filed: 07/09/19 Page 52 of 52 PageID #:1178



                                                                          Page 303

 1           Trading LLC in 2018 -- you, Guru Taneja?
 2                  A      Yes.
 3                  Q      How did you obtain money from Choice
 4           Trading LLC?
 5                  A      So I make some payments from the
 6           company, and it goes into my personal drawing,
 7           and I get a K-1 at the end of it.
 8                  Q      So you get draw payments from Choice
 9           Trading LLC?
10                  A      Correct.
11                  Q      Did you get draw payments from Choice
12           Trading International?
13                  A      Yes.
14                  Q      Did you get draw payments from Choice
15           Trading International in 2018?
16                  A      We haven't finalized the books, but
17           once we finalize the books -- but it's Choice
18           Trading LLC mainly.
19                  Q      No, but did you get any payments from
20           Choice Trading International LLC in 2018?
21                  A      I can't remember, I will have to
22           check the books and see.
23                  Q      Was Choice Trading LLC a member of
24           Choice Trading International LLC?
25                  A      No.

                Priority-One Court Reporting Services Inc. – A Veritext Company
                                        718-983-1234
